Melvin Mayfield, Judge, dissenting. I would reverse and remand this case for new or additional findings of fact and conclusions of law because I think the factual findings and the legal conclusions are conflicting and inconsistent. The majority opinion affirms the Board of Review’s denial of unemployment benefits to the appellant based upon the conclusion of the majority of the court that the appellant voluntarily left his work without good cause connected with his work. More than forty years ago the Arkansas Supreme Court held that when an administrative body fails to make findings of fact, it is not the province of the courts to make those findings, and the cause is remanded to the agency so a finding can be made on that issue. Reddick v. Scott, 217 Ark. 38, 228 S.W.2d 1008 (1950). “For instance,” the Reddick court said, “[I]t has been our consistent practice under the Workmen’s Compensation Act to remand the cause to the Commission if that body fails to make a finding upon a pertinent issue of fact.” 217 Ark. at 41, 228 S.W.2d at 1010. The Arkansas Court of Appeals followed this decision in Lawrence v. Everett, Director, 9 Ark. App. 138, 653 S.W.2d 140 (1983), where we said the Board of Review had failed to make a finding on an issue essential to our decision of the case. In Helena-West Helena School District v. Stiles, 15 Ark. App. 30, 688 S.W.2d 326 (1985), we remanded the case to the Board of Review for it to determine whether the appellant had notice of a hearing held by an appeals referee. In Alcoholic Beverage Control Board v. Hicks, 19 Ark. App. 212, 217, 718 S.W.2d 488, 491 (1986), we said the “longstanding rule is that when an administrative agency fails to make a finding upon a pertinent issue of fact.... [t]he cause is remanded to the agency so that a finding can be made on that issue.” In Wright v. American Transportation, 18 Ark. App. 18, 22, 709 S.W.2d 107, 110 (1986), we remanded a case to the Arkansas Workers’ Compensation Commission because “we are simply unable to tell from the record upon what factual basis the claim was denied.” And in Cook v. Alcoa, 35 Ark. App. 16, 811 S.W.2d 329 (1991), we said: Moreover, it is our duty to review the decision of the Commission to determine whether it is supported by the facts found by the Commission. In appeals from the Commission, we cannot indulge the presumption used in appeals from trial courts that even if the court states the wrong reason, we will affirm if the judgment is correct. 35 Ark. App. at 20-21, 811 S.W.2d at 332. (Citations omitted.) In the case now before us, the Board of Review merely stated that the decision of the Appeal Tribunal was correct and that decision was adopted by the Board and affirmed without any additional findings. Therefore, the majority opinion quotes from the Tribunal’s opinion, but the findings of fact and conclusions of the Tribunal which I cannot reconcile are the following: [Findings of Fact] The claimant had a meeting with the plant superintendent and the president shortly before he quit his job on February 1. During that meeting, the claimant listed demands that he wished to be met if he was to accept the night-shift supervisory position. The president and plant superintendent still wished for the claimant to accept the position. The claimant was told by the president that he would get back to him on February 1 with an answer. On February 1, the plant superintendent reprimanded the claimant because the claimant was talking to other employees in the shearing area. The plant superintendent instructed the claimant to go to the area where [he] was performing work as a chain man and to quit talking with everybody. The claimant became upset and quit. [Conclusions] Although various testimony was given at the hearing as to why the claimant is no longer employed, the testimony and the evidence in the file indicate the main reason the claimant eventually quit his job was that he did not think he was treated fairly in regards to the demotion and because he thought he was treated unfairly after he chose not to accept the night supervisory position. It was not unreasonable for the employer to request the claimant to go to the night shift. It is understandable that the claimant would have wanted a more experienced staff, but the employer’s failure to provide that was, in part, caused by the tough work situation the employer was in. The average person would not have quit his job at that point. It is noted that the claimant did not quit either. However, it was not unreasonable for the employer to demote the claimant if he would not accept the transfer. The claimant has failed to show that he was treated in an unreasonable manner by the employer. The claimant has not demonstrated that he was unfairly reprimanded or demoted after failing to take the transfer. It is noted that the claimant made efforts to solve his problems before quitting. However, the claimant voluntarily left his last work without good cause connected with the work within the meaning of the law. The findings say the claimant “became upset and quit” after he was reprimanded by the plant superintendent for “talking to other employees in the shearing area.” But the first sentence in the conclusions says “the main reason the claimant eventually quit his job was that he did not think he was treated fairly in regards to the demotion and because he thought he was treated unfairly after he chose not to accept the night supervisory position.” Then the conclusions say that “the average person would not have quit at that point.” Then follows the odd statement “It is noted that the claimant did not quit either.” I simply do not understand what all this means. These statements conflict with each other and, in addition, conflict with the finding that he “became upset and quit” after he was reprimanded for “talking to other employees in the shearing area.” So, why did the claimant quit? Until we know, we cannot determine if he quit for good cause connected with his work. That is the issue. Under the law as cited at the beginning of this dissent, we cannot make the factual finding of why the claimant quit — it is only our duty to determine if the Board’s factual finding is supported by substantial evidence and then if the Board’s decision on the facts follows the law. We are not permitted to say the Board is right even if its findings are wrong. I think we must remand for the Board to make the necessary factual findings. Therefore, I dissent from the majority opinion’s affirmance. Judge Cooper joins in this dissent.